DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Applicant’s claim for benefit of PCT/JP 2015/076202, filed 09/15/2015, which claims benefit of Japanese Application No. 2014-191941, filed 09/19/2014, has been received and acknowledged.
Status of Claims
Claim 3 is new. Claims 1-3 are under examination.
Response to Arguments
Seki in view of either one of Shigenori or Omura
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive.
	The applicant incorporates the arguments filed January 26, 2021 herein.
	The response to these arguments in the Advisory Action mailed February 9, 2021 are incorporated herein.   
	The applicant argues the reasoning for adding Co and B as taught by Shigenori to the composition of Seki is improper because Seki is directed to a fuel cell separator that has Ni-based precipitates having a high Ni content that is exposed from a dense Cr oxide film (Seki [00017]) while Shigenori is directed to an exhaust valve.
	The examiner respectfully disagrees. A reference is analogous art if: (1) the reference is from the same field of endeavor (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced (even if it is not in the same field of endeavor). MPEP 2141.01(a)(I). Seki and Shigenori are in the same field of endeavor of steels with overlapping compositions (Seki [0021], [0038]-[0051]; Shigenori [0012]-[0023]) such that they are analogous art. Shigenori teaches 5.0% or less Co improves strength (Shigenori [0010], [0016]) and 0.001 to 0.02% B segregates at grain boundaries causing strengthening (Shigenori [0009], [0022]). Similarly, the instant specification recites 0.01 to 0.5% Co increases high temperature strength (instant specification [0026]) and 0.001 to 0.01% B strengthens grain boundaries, contributing to high temperature strength (instant specification [0028]). Expected beneficial results are evidence of obviousness. MPEP 716.02(c)(II).
Element
Seki [0021], [0038]-[0051]
(mass %)
Shigenori [0012]-[0023]
(mass %)
C
0.001 – 0.2
0.005 to 0.20
Si 
0.01 – 1.5
2.0 or less
Mn
0.01 – 2.5
2.0 or less
Ni
20 – 60 
20 to 25
Cr
15 – 30 
10.0 to 25.0
Mo
7 or less
3.0 or less
Cu
2 or less
0.1 to 5.0
Co
-
5 or less
V
5 or less
1.0 or less
B
-
0.001 to 0.02
N
0.4 or less
-
Ti
5 or less
1.0 to 3.0
Al
3.1 or less
0.1 to 2.0
Nb
6 or less
Nb+Ta: 1.5 or less
W
4 or less
3.0 or less
Fe + impurities
Balance
Balance


	The applicant argues the reasoning for adding Co and B as taught by Omura to the composition of Seki is improper because Seki is directed to a fuel cell separator that has Ni-based precipitates having a high Ni content that is exposed from a dense Cr oxide film (Seki [00017]) while Omura is directed to steels that are in contact with high pressure hydrogen gas subjected to hydrogen embrittlement.
The examiner respectfully disagrees. A reference is analogous art if: (1) the reference is from the same field of endeavor (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced (even if it is not in the same field of endeavor). MPEP 2141.01(a)(I). Seki and Omura are in the same field of endeavor of austenitic stainless steels with overlapping compositions (Seki [0021], [0037]-[0051]; Omura [0021], [0030]-[0052]) such that they are analogous art. Omura teaches 10.0% or less Co stabilizes austenite and contributes to high strength by solid solution strengthening (Omura [0047], [0050]) and 0.02% or less B refines the austenite crystal grain size to increase strength (Omura [0047], [0048]). Similarly, the instant specification recites 0.01 to 0.5% Co increases high temperature strength (instant specification [0026]) and 0.001 to 0.01% B strengthens grain boundaries, contributing to high temperature strength (instant specification [0028]). Expected beneficial results are evidence of obviousness. MPEP 716.02(c)(II).
Element
Seki [0021], [0038]-[0051]
(mass %)
Omura [0030]-[0052]
(mass %)
C
0.001 – 0.2
0.10 or less
Si 
0.01 – 1.5
1.0 or less
Mn
0.01 – 2.5
5 or less
Ni
20 – 60 
20 to 32
Cr
15 – 30 
10 to 30
Mo
7 or less
3.0 or less
Cu
2 or less
5.0 or less
Co
-
10.0 or less
V
5 or less
1.0 or less
B
-
0.020 or less
N
0.4 or less
0.05 or less
Ti
5 or less
2.5 to 4.5
Al
3.1 or less
0.1 to 5
Nb
6 or less
1.0 or less
W
4 or less
6.0 or less
Fe + impurities
Balance
Balance


	The applicant argues claim 3 defines a characteristic of the plate once it is used after not being aged, where this characteristic is not taught or suggested by Seki.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Seki in view of either one of Shigenori or Omura teaches a composition (Seki [0021], [0038]-[0051]; Shigenori [0008]-[0010], [0016], [0022]; Omura [0021], [0025], [0047], [0048], [0050]) that overlaps with that claimed and a process (i.e. heating, hot rolling, solution treatment, and cold rolling) that is substantially similar to that which forms the instantly claimed invention (Seki [0053]-[0055], [0063]; Instant Specification [0039]-[0041]). Seki also teaches after cold rolling (Seki [0053]) annealing the steel at about 700°C for several hours to several tens of hours forms conductive precipitates mainly composited of Ni (Seki [0054], [0065], [0066]) (i.e. upon subjecting the cold-rolled steel of Seki to temperatures of 700°C the number density of Ni-based precipitates increases). It appears that the product of the process of the prior art is substantially similar to the product claimed, including when subjecting the austenitic stainless steel plate to aging at 700°C for 400 hours, the number density of Ni3(Al,Ti) increases to 50.0 /um2 or more and a hardness of the austenitic stainless steel plate is higher than 400 HV. 
	The applicant argues that the cold rolled material of Seki has no use as a cold rolled material that is not further processed into a different state. Seki teaches precipitation heat treating the cold rolled material and not using the non-aged material in an application such that the intermediate product of Seki has no operability and cannot support the rejection of claim 1.
	The examiner respectfully disagrees. The instant specification teaches manufacturing the inventive steel by heating to 1040-1160°C, hot rolling, solution treatment at 930°C or higher, and cold rolling at 30% or higher (instant specification [0039]-[0041]). Similarly, Seki manufactures the steel by heating to 1100°C, hot rolling, annealing at 1050°C, and cold rolling from 6 mm to 0.5 to 0.2 mm (i.e. about 92 to 97%) (Seki [0063]). The process of Seki s substantially similar to that used to manufacture the inventive steel. The intermediate product is formed during the process of Seki such that a product exists that renders the instantly claimed steel obvious. No utility need be disclosed in the reference. MPEP 2122.
New Grounds
	Upon further consideration a new grounds of rejection is made over Saitou in view of either one of Shigenori or Omura.
Claim Interpretation
	In claim 1 line 22 the limitation “Ni3(Al,Ti)” is being interpreted as referring to y’ (gamma prime) precipitates encompassing Ni3Al, Ni3Ti, and Ni3AlTi intermetallic compounds. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 line 3-4 “the number density increase to 50.0 /um3 or more and a hardness of the austenitic stainless steel plate is higher than 400 Hv” renders the claim indefinite. The claims are directed to an “austenitic stainless steel” product. It is unclear whether the product is required to have (1) “a Vickers hardness Hv of 300 or higher” (claim 1 line 20) and “a number density of Ni3(Al,Ti)” of “0 to 5.0 /um2” (claim 1 lines 22-23) or (2) “a hardness” “higher than 400 Hv” (claim 3 line 4) and “number density” of “50.0 /um2 or more” (claim 3 line 3). These properties of the austenitic stainless steel plate are mutually exclusive such that it either has the hardness and number density of claim 1 or the hardness and number density of claim 3. For the purpose of examination claim 3 will be given the broadest reasonable interpretation of requiring the claimed properties as either being present in the austenitic stainless steel plate or as a property of the austenitic stainless steel plate with the hardness and number density of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (WO 2009/060900 machine translation) in view of either one of Shigenori (JP H11-107720 machine translation) or Omura (JP 2014-047409 machine translation).
	Regarding claims 1 and 2, Seki teaches a high strength and corrosion resistant ([0010]) austenitic stainless steel ([0037]) with a composition in mass% that overlaps with that instantly claimed ([0021] and [0038]-[0051]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Instant Claim 1
(mass %)
Seki [0021], [0038]-[0051]
(mass %)
C
0.01 – 0.10
0.001 – 0.2
Si 
0.02 – 3.0
0.01 – 1.5
Mn
0.02 – 2.0
0.01 – 2.5
Ni
20.0 – 30.0
20 – 60 
Cr
14.0 – 25.0
15 – 30 
Mo
1.0 – 4.0
7 or less
Cu
0.01 – 2.0
2 or less
Co
0.01 – 0.5
-
V
0.1 – 1.0
5 or less
B
0.001 – 0.01
-
N
0.02 or less
0.4 or less
Ti
More than 3.0 – 5.0
5 or less
Al
0.002 – 5.0
3.1 or less
Ti+Al
3.3 – 6.0
8.1 or less
Nb
0 – 5.0
6 or less
W
0 – 5.0
4 or less
Fe + impurities
Balance
Balance


Seki is silent to the presence of Co and B.
Shigenori teaches a heat resistant steel ([0008]) comprising 5.0% or less Co ([0010] and [0016]) and 0.001 to 0.02% B ([0009] and [0022]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include 5.0% or less Co and 0.001 to 0.02% B in the steel of Seki because Co improves strength (Shigenori [0016]) and B segregates at grain boundaries causing strengthening (Shigenori [0022]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Shigenori, Omura teaches a high tensile strength ([0001]) austenitic stainless steel (abstract and [0021]) comprising 0.020% or less B and 10.0% or less Co ([0025], [0047], [0048], and [0050]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include 0.020% or less B and 10.0% or less Co in the steel of Seki because B refines the austenite crystal grain size to increase the strength (Omura [0047] and [0048]) and Co stabilizes austenite and contributes to high strength by solid solution strengthening (Omura [0047] and [0050]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Seki teaches manufacturing the steel material by casting the metal raw material into a slab, hot rolling, and annealing, followed by cold-rolling ([0053]) then a heat treatment to precipitate the Ni-based precipitates ([0054]) that have the form Ni3X where X is one or more of Al, and Ti ([0019]). Seki teaches the final precipitation heat treatment may be after the forming process so that the precipitates precipitated in the steel material to do not become a factor that impairs workability ([0055]). In the inventive examples the steel is heated to 1100°C, hot rolled, annealed at 1050°C, and then cold rolled from a 6 mm thickness to a 0.5 to 0.2 mm thickness ([0063]). Similarly, the instant specification states the manufacturing method of the instant invention is heating to 1040-1160°C, hot rolling, solution treatment at 930°C or higher, and cold rolling at 30% or higher (Instant Specification [0039]-[0041]). The product formed in Seki through the forming process and prior to the final precipitation heat treatment undergoes a process substantially similar to that used to form the instantly claimed invention (Seki [0053]-[0055] and [0063]). Seki in view of either one of Shigenori or Omura also teaches a composition that overlaps with that instantly claimed (Seki [0021] and [0038]-[0051]; Shigenori [0008]-[0010], [0016], and [0022]; Omura [0021], [0025], [0047], [0048], and [0050]). The composition and processes of the prior art (i.e. the heating, hot rolling, annealing (i.e. solution treatment), and cold rolling) are substantially similar to those of the claimed invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed Vickers hardness HV of 300 or higher and the number density of Ni3(Al,Ti) of 0 to 5.0 /um2 (claim 1). 
This rejection is based on an intermediate product formed in the process of Seki. During the processing of Seki this intermediate steel product is formed such that it exists and renders the instantly claimed steel obvious. Seki’s teaching of performing a precipitation heat treatment to precipitate the precipitates ([0054]) suggests the absence of precipitates prior to heat treatment. Seki also teaches forming the steel into the final desired shape prior to precipitation heat treatment ([0055]) where the instant invention is directed to a steel that causes a compound to precipitate in use at high temperature and not in production (Instant Specification [0011]). In order for this to occur the steel is in its final end use shape prior to precipitation.
Regarding claim 3, Seki in view of either one of Shigenori or Omura teaches a composition that overlaps with that instantly claimed (Seki [0021] and [0038]-[0051]; Shigenori [0008]-[0010], [0016], and [0022]; Omura [0021], [0025], [0047], [0048], and [0050]) and a process (i.e. heating, hot rolling, solution treatment, and cold rolling) that is substantially similar to that which forms the instantly claimed invention (Seki [0053]-[0055], [0063]; Instant Specification [0039]-[0041]). Seki also teaches after cold rolling (Seki [0053]) annealing the steel at about 700°C for several hours to several tens of hours forms conductive precipitates mainly composited of Ni (Seki [0054], [0065], [0066]) (i.e. upon subjecting the cold-rolled steel of Seki to temperatures of 700°C the number density of Ni-based precipitates increases). It appears that the product of the composition and process of the prior art is substantially similar to the product claimed, including when subjecting the austenitic stainless steel plate to aging at 700°C for 400 hours, the number density of Ni3(Al,Ti) increases to 50.0 /um2 or more and a hardness of the austenitic stainless steel plate is higher than 400 HV. 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou (JP S60-110848 machine translation) in view of either one of Shigenori (JP H11-107720 machine translation) or Omura (JP 2014-047409 machine translation).
Regarding claim 1, Saitou teaches a flat plate (pg. 2 para. 2) with a composition that overlaps with that claimed (abstract, pg. 1 para. 1-2, pg. 2 para. 1-3, Table 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Instant Claim 1
(mass %)
Saitou abstract
(mass %)
C
0.01 – 0.10
<= 0.05
Si 
0.02 – 3.0
<= 2.0
Mn
0.02 – 2.0
<= 2.0
Ni
20.0 – 30.0
20 – 30 
Cr
14.0 – 25.0
15 – 20 
Mo
1.0 – 4.0
-
Cu
0.01 – 2.0
-
Co
0.01 – 0.5
-
V
0.1 – 1.0
-
B
0.001 – 0.01
<= 0.010
N
0.02 or less
-
Ti
More than 3.0 – 5.0
2.5 – 5.0
Al
0.002 – 5.0
0.1 – 1.0
Ti+Al
3.3 – 6.0
Ti+Al+Nb: 4.0 – 7.0
Nb
0 – 5.0
0.2 – 2.0
W
0 – 5.0
-
Fe + impurities
Balance
Balance


Saitou is silent to the presence of Mo, Cu, Co, and V.
Shigenori teaches a heat resistant steel ([0008]) comprising 3.0% or less Mo ([0021]), 0.1 to 5.0% Cu ([0020]), 5% or less Co ([0016]), and 1.0% or less V ([0021]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the steel of Saitou to include 3.0% or less Mo, 0.1 to 5.0% Cu, 5% or less Co, and 1.0% or less V because Mo and V improve high temperature strength by solid solution strengthening (Shigenori [0021]), Cu dissolves in austenite to increase stacking fault energy and suppress work hardening, improving cold workability, and it improves oxide film adhesion at high temperature (Shigenori [0020]), and Co improves strength (Shigenori [0016]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Shigenori, Omura teaches an austenitic stainless steel (abstract) comprising 3.0% or less Mo ([0044]), 5.0% or less Cu ([0047], [0049]), 10.0% or less Co ([0050]), and 1.0% or less V ([0046]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed as made in the steel of Saitou to include 3.0% or less Mo, 5.0% or less Cu, 10.0% or less Co, and 1.0% or less V because Mo forms carbonitrides to refine crystal grains and contribute to solid solution strengthening (Omura [0044]), Cu contributes to high strength by solid solution strengthening (Omura [0049]), Co contributes to high strength by solid solution strengthening (Omura [0050]), and V forms carbonitrides and refines crystal grains (Omura [0046]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Saitou teaches manufacturing the steel by producing an ingot, rolling to a flat plate, solution heat treating at 890°C for 1 hour, and cold working at 80% (pg. 2 para. 2, Table 2). Similarly, the instant specification states the manufacturing method of the instant invention is heating to 1040-1160°C, hot rolling, solution treatment at 930°C or higher, and cold rolling at 30% or higher (Instant Specification [0039]-[0041]). The product formed in Saitou through the cold working process undergoes a process substantially similar to that used to form the instantly claimed invention (Saitou pg. 2 para. 2, Table 2). Saitou in view of either one of Shigenori or Omura also teaches a composition that overlaps with that instantly claimed (Saitou abstract, pg. 1 para. 1-2, pg. 2 para. 1-3, Table 1; Shigenori [0008], [0016], [0020], [0021]; Omura abstract, [0044], [0046], [0047], [0049], [0050]). The composition and processes of the prior art (i.e. the heating, hot rolling, solution treating, and cold rolling) are substantially similar to those of the claimed invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including being an austenitic stainless steel with a Vickers hardness HV of 300 or higher and number density of Ni3(Al,Ti) of 0 to 5.0 /um2. 
This rejection is based on an intermediate product formed in the process of Saitou. During the processing of Saitou this intermediate steel product is formed such that it exists and renders the instantly claimed steel obvious. 
Regarding claim 2, Saitou teaches 0.2 to 2.0% Nb (abstract, pg. 2 para. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Saitou teaches aging at 720°C for 16 hours (pg. 2 para. 2, Table 2) to form a hardness of 523-533 HV (pg. 2 para. 2, Table 3). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Saitou teaches manufacturing the steel by producing an ingot, rolling to a flat plate, solution heat treating at 890°C for 1 hour, cold working at 80%, and aging at 720°C for 16 hours (pg. 2 para. 2, Table 2) where Ni is necessary for work hardening (pg. 1 para. 2). Similarly, the instant specification states the manufacturing method of the instant invention is heating to 1040-1160°C, hot rolling, solution treatment at 930°C or higher, and cold rolling at 30% or higher (Instant Specification [0039]-[0041]) then aging at 700°C for 400 hours to increase number density of 50.0 /um2 or more and hardness to higher than 400 HV (instant specification [0038]). The product formed in Saitou undergoes a process substantially similar to that used to form the instantly claimed invention (Saitou pg. 2 para. 2, Table 2). Saitou in view of either one of Shigenori or Omura also teaches a composition that overlaps with that instantly claimed (Saitou abstract, pg. 1 para. 1-2, pg. 2 para. 1-3, Table 1; Shigenori [0008], [0016], [0020], [0021]; Omura abstract, [0044], [0046], [0047], [0049], [0050]). The composition and processes of the prior art (i.e. the heating, hot rolling, solution treating, cold rolling, and aging) are substantially similar to those of the claimed invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including when subjected to aging at 700°C for 400 hours the number density increases to 50.0 /um2 or more and the hardness to higher than 400 HV. 
Related Art
Machi (US 3,990,892)
	Machi teaches a heat resistant steel alloy (1:9-10 and 32-36) with a composition that overlaps with that instantly claimed (1:58-68, 2:All, 3:All, 4:All, 5:1-47) with a hardness after heat treatment of 33-35 HRC (Tables 2, 4), which is less than the hardness of 400 HV or higher required after heat treating at 700°C for 400 hours (instant claim 3). 
Hamano (US 5,948,182)
	Hamano teaches a heat resistant steel (1:8-12) with a composition that overlaps with that instantly claimed (2:All, 3:All, 4:1-36) in the form of a round bar (4:40-56), which is different than the plate structure required by the claim.
Ueta (US 2003/0164213)
	Ueta teaches a NI-base alloy with a composition that overlaps with that claimed ([0015]-[0037]) in the form of a spring ([0007]), which is different than the plate structure required by the claim.
Hornbogen (Hornbogen. “Inhibition of recrystallization in supersaturated solid solutions by large amounts of cold work” Journal of Materials science 12 (1977) 1565-1572.)
	Hornbogen teaches a composition that reads on that claimed (Table I) processed by quenching to obtain a solid solution, rolling, and isothermally annealing (2. Experimental procedure) to investigate recrystallization hardening as a function of defect density introduced by cold rolling (abstract).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                           


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735